 



Exhibit 10.1
FRANKLIN BANK CORP.
Summary of Retainer Arrangement for Non-Executive Chairman of the Board of
Directors
     On November 1, 2005, the Compensation Committee of Franklin Bank Corp. (the
“Company”) approved a retainer arrangement for Mr. Lewis S. Ranieri, the
non-executive Chairman of its Board of Directors. The retainer is for services
in Mr. Ranieri’s capacities as non-executive Chairman of the Board of Directors
of the Company during the twelve months commencing on November 1, 2005. In
payment of the retainer, the Company has granted to Mr. Ranieri, pursuant to the
Company’s 2004 Long-Term Incentive Plan (the “Plan”) and effective November 1,
2005 (the “Grant Date”), an option to purchase 20,000 shares of the Company’s
common stock having an exercise price of $17.02 per share, which was the average
of the high and low price of the Company’s common stock on the Grant Date. The
option will (i) vest and become exercisable as to 60% of the shares on the Grant
Date, the remainder of such shares on the fifth annual anniversary of the Grant
Date and otherwise in accordance with the terms of the Plan and the governing
stock option agreement, and (ii) expire on the December 31 following the
expiration of seven years from the Grant Date and otherwise in accordance with
the terms of the Plan and the governing stock option agreement. The Plan was
filed with the Securities and Exchange Commission (the “SEC”) as Exhibit 10.2 to
Amendment No. 2 to the Company’s Registration Statement on Form S-1 on
November 14, 2003. The form of stock option agreement was filed with the SEC as
Exhibit 10.10 to the Company’s Current Report on Form 8-K filed May 13, 2005.

 